ACCEPTED
                                                                                                14-14-00208-CV
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           8/12/2015 4:22:16 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                  No. 14-14-00208-CV

                                        In the                                FILED IN
                                                                       14th COURT OF APPEALS
                             Fourteenth Court of Appeals                  HOUSTON, TEXAS
                                   Houston, Texas                      8/12/2015 4:22:16 PM
                                                                       CHRISTOPHER A. PRINE
                                                                                Clerk
                            LETICIA B. LOYA, Appellant


                                             vs.

                         MIGUEL ANGEL LOYA, Appellee


                                         Appeal
                          Arising from the 257th District Court
                                  Harris County, Texas
                                     No. 2012-32502
                                    Hon. Judy Warne


                  LETICIA LOYA’S REPLY TO MIGUEL LOYA’S
                          MOTION FOR REHEARING


TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF APPEALS:

       Miguel Loya has moved for rehearing, asking this Court to reconsider its decision that

any community property interest in the bonus was not partitioned in the divorce. He argues

that the community interest was partitioned to him as his separate property, either (i) as his

“future income” or (ii) as “past income.” As this Court explained in its

       Miguel has shifted away from his legal argument that the community estate can have

no interest in a bonus received after divorce for work done during marriage. He is now

                                              1
advancing a contractual argument that the compensation received after divorce for work

done during marriage constitutes “future earnings,” which where partitioned to him in the

divorce. The underpinning of Miguel’s contractual argument is the same as the underpinning

for his earlier legal argument. He is arguing that a bonus should be characterized based on

when it is received, and not based on the work that it compensates.

       In his Brief, Miguel relied on Echols v. Austron, Inc., 529 S.W.2d 840, 846 (Tex.

App.–Austin 1975, writ ref’d n.r.e.), for the proposition that the character of a bonus received

after divorce depends on when it is received, and not whether it compensates work done

during marriage. As this Court noted in its Opinion, p. 10 n. 7, that decision is not binding

authority, and has been supplanted by a change in the common law made by Cearley v.

Cearley, 5444 S.W.2d 661, 662, 665-66 (Tex. 1976), and by the subsequent adoption of

Texas Family Code Section 7.003. Miguel’s argument about future income is based on the

same premise. He is saying that income is “past” or “future” based on when it is received,

and not based on when the work was done. His contractual argument is invalid for the same

reason that his legal argument was invalid.

       Miguel also argues in his Motion for Rehearing that any part of the bonus received

after divorce, that compensated work done during marriage, was partitioned as “past income”

under a clause in the Agreement Incident to Divorce that said: “This Agreement Incident to

Divorce shall serve as a partition of community income, setting aside to each spouse all

income earned by each such spouse and/or attributable to property awarded to each such


                                               2
spouse or contained as each such spouse’s separate property herein.” See Miguel Loya’s

Motion for Rehearing, p. 7. As this Court noted in its Opinion, p. 3 n. 3, the Agreement

Incident to Divorce was not signed by either party and has no effect as a partition agreement.

       Miguel Loya’s arguments are without merit, and Leticia Loya prays that his Motion

for Rehearing be denied. Leticia Loya prays for relief generally.

                                    Respectfully submitted,


                                           RICHARD R. ORSINGER
                                           State Bar No. 15322500

                                           ORSINGER, NELSON, DOWNING &
                                                  ANDERSON, LLP
                                           5950 Sherry Lane, Suite 800
                                           Dallas, Texas 75225
                                           Tel: (214) 273-2400
                                           Fax: (214) 273-2470
                                           E-mail: richard@ondafamilylaw.com


                                           /s/ Richard R. Orsinger
                                           ATTORNEYS FOR APPELLANT,
                                           LETICIA LOYA


                             CERTIFICATE OF SERVICE

      I certify that a true copy of Leticia Loya’s Reply to Miguel Loya’s Motion for
Rehearing was served by e-file, and email on the following:

                                  Mr. Randall B. Wilhite
                                  Fullenweider & Wilhite
                                  4265 San Felipe Street
                                  Houston, Texas 77027
                                rwilhite@fullenweider.com

                                              3
on August 12, 2014.

                      /s/ Richard R. Orsinger
                      RICHARD R. ORSINGER
                      Attorney for Appellant, LETICIA LOYA




                        4